Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Status of claims
Claims 1-20 are pending.

Note on Specification
 To facilitate continued examination, it is noted that the specification appears to disclose the embodiments of the instant claims in PGPub [1015]-[1026] and Figures 40-45.

Note on Claim Interpretation
 It is noted that claims 1, 15 each recite “A transaction-enabling system”.  It is further noted that the claims do not specifically recite any IP as being purchased, nor of any financial transactions specifically being performed.  The claims recite limitations regarding royalty apportionment, such as claim 1, “a royalty apportionment wrapper structured to…apportion royalties…”; this is interpreted as determining the royalty apportionment to each IP owner, where the “apportionment” is interpreted as a percent/fraction of the whole of the royalty for a given aggregate IP stack, and therefore comprises a determined value, but does not comprise an actual payment being made.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
  Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1: 
a royalty apportionment wrapper structured to interpret IP licensing terms corresponding to the plurality of IP assets, and apportion royalties from the plurality of royalty generating elements to a plurality of owning entities corresponding to the aggregate stack of IP in response to the IP licensing terms; 
a smart contract wrapper, wherein the smart contract wrapper is configured to: access a distributed ledger comprising the plurality of IP licensing terms corresponding to the aggregate stack of IP, wherein the IP licensing terms comprise an apportionment of royalties among the plurality of owning entities in the distributed ledger; interpret an IP description value and an IP addition request; and to add an IP asset to the aggregate stack of IP, and to adjust the royalty stack, in response to the IP description value and the IP addition request.
In claim 2: 
the royalty apportionment wrapper is further structured to update
In claim 15: 
a royalty apportionment wrapper structured to interpret IP licensing terms corresponding to the plurality of IP assets, and apportion royalties from the plurality of royalty generating elements to a plurality of owning entities corresponding to the aggregate stack of IP in response to the IP licensing terms; 
a smart contract wrapper, wherein the smart contract wrapper is configured to: access a distributed ledger comprising a plurality of IP licensing terms corresponding to the aggregate stack of IP, wherein the IP licensing terms Page 1172 of 1174Attorney Docket No. SFTX-0004-U26 comprise an apportionment of royalties among the plurality of owning entities in the distributed ledger; interpret an IP description value and an IP addition request; and to add an IP asset to the aggregate stack of IP, and to adjust the royalty stack, in response to the IP addition request and the IP description value; 
an operation on the distributed ledger provides provable access to the instruction set.  
In claim 18: 
the smart contract wrapper is further configured to interpret an IP licensing value corresponding to the IP description value, and to add the IP licensing value to the plurality of IP licensing terms in response to the IP description value and the IP addition request.  
In claim 19: 
the smart contract wrapper is further configured to associate at least one of the plurality of IP licensing terms to an added IP asset.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the independent claims recite systems, but do not specifically claim structural elements comprising the systems.  The independent claims instead recite “royalty generating elements”, “royalty apportionment wrapper”, and “smart contract wrapper”, and claim 15 additional recites “one instruction set and an operation”.  The recited  “royalty generating elements” comprise data; the recited “wrappers”, “instruction set” and “operation” are interpreted as comprising code, software per se.  Since a computer program is merely a set of instructions capable of being executed by a  computer, the computer program itself is neither a process nor a set of physical, structural elements of an apparatus or system.  The claims are therefore rejected for not falling within at least one of the four categories of eligible matter.  Dependent claims 2-7 and 16-20 do not recite any additional structural elements and are therefore rejected under 35 USC 101 for the same reason.


Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With regard to claims 1-7 and 15-20, independent claims 1 and 15  recite a system comprising a plurality of royalty generating elements comprising a royalty stack, wherein each of the plurality of royalty generating elements is related to a corresponding one or more of a plurality of intellectual property (IP) assets, wherein the plurality of IP assets comprises an aggregate stack of IP; a royalty apportionment …to interpret IP licensing terms corresponding to the plurality of IP assets, and apportion royalties from the plurality of royalty generating elements to a plurality of owning entities corresponding to the aggregate stack of IP in response to the IP licensing terms; a …contract…wherein the … contract…is configured to: access a distributed ledger comprising the plurality of IP licensing terms corresponding to the aggregate stack of IP, wherein the IP licensing terms comprise an apportionment of royalties among the plurality of owning entities in the distributed ledger; interpret an IP description value and an IP addition request; and to add an IP asset to the aggregate stack of IP, and to adjust the royalty stack, in response to the IP description value and the IP addition request, and claim 15 additionally recites, wherein the distributed ledger comprises at least one instruction set, and wherein an operation on the distributed ledger provides provable access to the instruction set.  
The limitations of royalty generating elements, interpreting and apportioning royalties, accessing terms, interpreting a value and an addition request, and adding an asset and adjusting a royalty stack, comprise an abstract idea of a mental process involving evaluating and making a judgement regarding the contribution of each asset in a stack, as well as adding and adjusting data accordingly.  That is, other than by reciting ‘a royalty apportionment wrapper’, ‘a smart contract wrapper’, nothing in the claim elements preclude the steps from being interpreted as an abstract idea comprising mental processes.  If claim limitations, under broadest reasonable interpretation, cover a mental process but for the recitation of generic computer components, then the claim falls within the “Mental Processes/Mathematical Processes” and “Method of Organizing Human Activity” groupings of abstract ideas.  Accordingly, the independent claims 1, and 15 recite abstract ideas.
This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements of a ‘royalty apportionment wrapper’, ‘a smart contract wrapper’, “a plurality or royalty generating elements comprising a stack”, and ‘a distributed ledger’.  These elements are recited at a high level of generality (i.e., as data structures (royalty generating elements comprising a stack) and generic computer software (wrappers, operation) performing generic computer system functions of receiving/adding/storing data, interpreting, evaluating, and making determinations based upon data) such that the limitations reciting functions of the systems amount to no more than mere instructions to apply the exception using generic system elements.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they serve only to generally link the use of the judicial exception to a particular technological environment.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of ‘royalty apportionment wrapper’, ‘a smart contract wrapper’, “a plurality or royalty generating elements comprising a stack”, and ‘a distributed ledger’, amount to no more the generic computer software elements and data structures for applying the abstract idea.  Applying an abstract idea using generic computer elements does not provide an inventive concept.  The claims are not patent eligible.  
Dependent claims 2-7 recite apportionment… to update, according to a rule, the apportionment of royalties in response to the adjusted royalty stack; the rule comprises a fractional contribution based on an attribute selected from the list of attributes…; the rule includes external data; the external data is selected from the list of external data consisting of…; the IP licensing terms further comprise an attribute selected from the list of attributes consisting of…; having a copy of the distributed ledger stored thereon, and wherein the aggregate stack of IP further comprises a reference to the data store for one of the plurality of IP assets the IP assets. Dependent claims 16-20 recite the at least one instruction set comprises a … contract term; contract term comprises at least one feature selected from a list of features consisting of. provable access control, validation of terms, and tracking of utilization;  contract…is further configured to interpret an IP licensing value corresponding to the IP description value, and to add the IP licensing value to the plurality of IP licensing terms in response to the IP description value and the IP addition request; contract… is further configured to associate at least one of the plurality of IP licensing terms to an added IP asset; a copy of at least one of the IP assets stored thereon, and wherein the aggregate stack of IP further comprises a reference to the data store for the at least one of the IP assets.
These limitations serve only to further describe the implemented abstract idea. 
Furthermore, the recitation of the system amounts to no more than a generic element to apply the abstract idea, and does not integrate the abstract idea into a practical application.  The additional elements of the royalty apportionment wrapper, a data store, smart contract; the smart contract wrapper are recited at a high level of generality and do not integrate the abstract idea into a practical application, nor do they add significantly more to the abstract idea.  The dependent claims and associated additional elements do not comprise any improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem. 
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the abstract idea of mental processes, namely interpreting and apportioning royalties, accessing terms, interpreting a value and an addition request, and adding an asset and adjusting a royalty stack, comprise an abstract idea of a mental process involving evaluating and making a judgement regarding the contribution of each asset in a stack, as well as adding and adjusting data accordingly.  The claims at issue amount to nothing significantly more than a system and data structure for implementing the abstract idea using generic computer elements, and do not transform the abstract idea into a patent-eligible invention.  
Accordingly, claims 1-7, 15-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  
With regard to claims 8-14, independent claim 8  recites a method comprising apportioning royalties from a plurality of intellectual property (IP) assets comprising an aggregate stack of IP to a plurality of owning entities corresponding to the aggregate stack of IP in response to IP licensing terms corresponding to the plurality of IP assets; accessing a …ledger comprising the plurality of IP assets and the corresponding IP licensing terms; interpreting an IP description value and an IP addition request; and adjusting an apportionment of royalties to the plurality of owning entities in response to the IP description value and the IP addition request.  
The limitations of apportioning royalties to owners in response to license terms, accessing a ledger comprising assets and terms, interpreting a value and an addition request, and adjusting an apportionment of royalties in response to the value and addition request, comprise an abstract idea of a mental process involving evaluating and making a judgement regarding the contribution of each asset in a stack, as well as adding and adjusting data accordingly.  That is, other than by reciting ‘a distributed ledger’, nothing in the claim elements preclude the steps from being interpreted as an abstract idea comprising mental processes.  If claim limitations, under broadest reasonable interpretation, cover a mental process but for the recitation of generic computer components, then the claim falls within the “Mental Processes/Mathematical Processes” and “Method of Organizing Human Activity” groupings of abstract ideas.  Accordingly, the independent claim 8 recites abstract ideas.
 This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements of a distributed ledger.  This element is recited at a high level of generality (i.e., as distributed ledger performing generic computer system functions of storing data) such that the limitations reciting functions of the systems amount to no more than mere instructions to apply the exception using generic system elements.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it serves only to generally link the use of the judicial exception to a particular technological environment.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional element of a distributed ledger amounts to no more the generic computer storage elements for applying the abstract idea.  Applying an abstract idea using generic computer elements does not provide an inventive concept.  The claim is not patent eligible. 
Dependent claims 9-14 recite updating, according to a rule, the apportionment of royalties in response to an addition of a new IP asset to the aggregate stack of IP or an addition of an owning entity corresponding to at least one of the plurality of IP assets of the aggregate stack of IP; the rule comprises a fractional contribution based on an attribute selected from the list of attributes consisting of…number...value…contribution;  updating a valuation for at least one of the plurality of IP assets, and updating the apportionment of royalties from the plurality of IP assets in response to the updated valuation for the at least one of the plurality of IP assets; determining that at least one of the plurality of IP assets has expired, and updating the apportionment of royalties from the plurality of IP assets in response to the determining that the at least one of the plurality of IP assets has expired; determining that an owning entity corresponding to at least one of the plurality of IP assets has changed, and updating the apportionment of royalties from the plurality of IP assets in response to the determining that the at least one of the plurality of IP assets has changed; providing… to a new owning entity of the at least one of the plurality of IP assets where an ownership has changed, and committing the new owning entity to the IP licensing terms in response to a user input.  These limitations serve only to further describe the implemented abstract idea. Furthermore, the recitation of the data elements and computer elements amounts to no more than mere instructions to apply the abstract idea using generic components, and does not integrate the abstract idea into a practical application.  The additional elements of a user interface is recited at a high level of generality and does not add significantly more to the abstract idea.  The dependent claims and associated additional elements do not comprise any improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem. 
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the abstract idea of mental processes, namely apportioning royalties to owners in response to license terms, accessing a ledger comprising assets and terms, interpreting a value and an addition request, and adjusting an apportionment of royalties in response to the value and addition request, which comprise an abstract idea within the grouping of mental processes.  The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 8-14 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 4, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 4, the claim recites, “...the rule includes external data...”  However, “external” comprises a relative term, and it is not clear to what the ‘external’ is relative.  The claim is therefore unclear.  For purposes of examination, the limitation is interpreted as “the rule includes data drawn from sources external to the system of claim 4.” Dependent claim 5 inherits the same deficiency and is rejected for the same reason.
With regard to claim 7, the claim recites, “...wherein the aggregate stack of IP further comprises a reference to the data store for one of the plurality of IP assets the IP assets.”  (Emphasis added.) The language, the plurality of IP assets the IP assets, is unclear.  For purposes of examination, the duplication of “IP assets” is interpreted as a typographical error, and is interpreted as, “...wherein the aggregate stack of IP further comprises a reference to the data store for one of the plurality of IP assets.”  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Myhrvoid (US Patent 8,538,848) in view of Mackenzie (US Publication 2021/0004923).
With regard to claim 1, Myhrvoid discloses A transaction-enabling system comprising: a plurality of royalty generating elements comprising a royalty stack (Col. 3 lines 44-61, “…FIG. 1 is an example block diagram of IP bundles formed for use in IP licensing transactions from a portfolio of IP assets. In FIG. 1, asset portfolio 100 encompasses a plurality of IP assets from a multitude of different sources--IP asset providers. Example asset portfolio 100 comprises a plurality of patents and/or patent applications, labeled "P.sub.1," "P.sub.2," "P.sub.3," "P.sub.4," "P.sub.5," and "P.sub.6;" a plurality of trademarks "T.sub.1" and "T.sub.2;" and a plurality of trade secrets "TS.sub.1," "TS.sub.2," and "TS.sub.3."…” and Figure 1, where the plurality of patents, trademarks and trade secrets disclosed by Myhrvoid are interpreted as comprising “royalty generating elements” as recited by claim and the IP bundles of Myhrvoid are interpreted as “royalty stacks”); 
 wherein each of the plurality of royalty generating elements is related to a corresponding one or more of a plurality of intellectual property (IP) assets (Col. 3 lines 44-61, “…FIG. 1 is an example block diagram of IP bundles formed for use in IP licensing transactions from a portfolio of IP assets. In FIG. 1, asset portfolio 100 encompasses a plurality of IP assets from a multitude of different sources--IP asset providers. Example asset portfolio 100 comprises a plurality of patents and/or patent applications…” and Figure 1);
wherein the plurality of IP assets comprises an aggregate stack of IP  (Col. 3 lines 44-61 and Figure 1, where the bundles are interpreted as aggregate stacks of IP); 
a royalty apportionment wrapper (Col. 12,  lines 40- Col. 13 line 3, “…The IP Bundle Revenue Allocation System 610 may also include a user interface 613 and a revenue sharing allocation engine 611, which processes IP Bundle licensing fees and determines appropriate allocations for revenue sharing. The components of the IP Bundle Revenue Allocation System 610 preferably execute on CPU 603 and manage the generation and use of fair allocations… In an example embodiment, components of the IP Bundle Revenue Allocation System 610 are implemented using standard programming techniques… revenue sharing allocation engine 611 may be implemented as stored procedures of the IP assets, or methods attached to IP asset "objects,"”, ), 
 structured to interpret IP licensing terms corresponding to the plurality of IP assets (Col. 1 line 63-Col. 2 line 5, “…In a transaction involving a transfer of IP assets, the amount, valuation, and other characteristics of consideration to be paid by a licensee (or buyer or other transferee) may be specified in variety of ways…In some instances, the licensed IP rights may include provisions and terms under which the licensee may sublicense the IP asset…”; Col. 4 lines 16-35; Col. 6 lines 52-63);
and apportion royalties from the plurality of royalty generating elements to a plurality of owning entities corresponding to the aggregate stack of IP in response to the IP licensing terms (Col. 6 lines 52-63; Col. 1 line 63-Col. 2 line 9; Col. 2 lines 10-37; Col. 3 lines 1-15, “…Embodiments described herein provide methods, systems, and business processes for the fair allocation and sharing, among a plurality of potentially heterogeneous entities, of future revenues from intellectual property ("IP") licensing transactions that involve IP assets associated with one or more of the plurality of entities. Example embodiments provide a bundled and tiered revenue allocation scheme ("BTRAS") that can be used to dynamically determine each allocation to a beneficiary based upon the relationships between or among the licensor and beneficiaries, attributes of the licensing transaction, and/or the characteristics of or role played by each respective IP asset in the transaction…”; Col 4 lines 33-35, “…In some embodiments of a BTRAS, different types of beneficiaries are allocated portions of received licensing revenue in tiers--as part of different priority levels of revenue sharing participants. (Note as well that beneficiaries of different types may belong to the same tier, yet receive different allocations.) For example, FIG. 2 shows the 7 different IP assets as belonging to different IP Groups…”).
Myhrvoid discloses the system for enabling royalty apportioned licensing, as discussed above, and further discloses interpret an IP description value (Col. 5 lines 39-55, “...attributes of the IP asset itself may include such factors as the age of the asset (such as the remaining term in years before a patent expires); litigation history of the asset; and asset specific attributes such as, for patents, geographic coverage of a family of (related) patents, the number of claims in the patent, simplicity or complexity of the claims and/or the extent to which the claims may have been interpreted...”)
and to adjust the royalty stack, in response to the IP description value (Col. 6 lines 1-30, “...The type of beneficiary for which the allocation is being determined may also influence the resultant transaction weight assigned to an IP asset or resultant allocations... Other attributes of beneficiaries may also influence the resultant transaction weight assigned to an IP asset or resultant allocations. For example, for beneficiaries that are investors in the IP asset portfolio or other business of the licensor, the age of the investment (how early the investor provided funds), amount of investment, relative risk undertaken, potential limitations on other activities (for example, opportunity costs) may influence such values.”; Col. 6 lines 52-65, “...Once the transaction weights of the IP assets participating in a licensed IP bundle have been determined, the revenue can be apportioned according to the BTRAS. The transaction weight of an IP asset (which is most often determined relative to each transaction) indicates a portion of the revenue that will be allocated to (shared among) beneficiaries of revenue generated from that asset...”); 
and the IP licensing terms comprise an apportionment of royalties among the plurality of owning entities (Col. 1 line 63-Col. 2 line 9; Col. 2 lines 10-37; Col. 3 lines 1-15, “…Embodiments described herein provide methods, systems, and business processes for the fair allocation and sharing, among a plurality of potentially heterogeneous entities, of future revenues from intellectual property ("IP") licensing transactions that involve IP assets associated with one or more of the plurality of entities. Example embodiments provide a bundled and tiered revenue allocation scheme ("BTRAS") that can be used to dynamically determine each allocation to a beneficiary based upon the relationships between or among the licensor and beneficiaries, attributes of the licensing transaction, and/or the characteristics of or role played by each respective IP asset in the transaction…”; Col 4 lines 33-35, “…In some embodiments of a BTRAS, different types of beneficiaries are allocated portions of received licensing revenue in tiers--as part of different priority levels of revenue sharing participants. (Note as well that beneficiaries of different types may belong to the same tier, yet receive different allocations.) For example, FIG. 2 shows the 7 different IP assets as belonging to different IP Groups…”).
Myhrvoid discloses the aggregate stack of IP and corresponding royalty apportionment, as discussed above, but does not specifically disclose a smart contract wrapper configured to perform royalty interpretation and adjustments, or the license terms stored in the distributed ledger.
However, Mackenzie discloses a smart contract wrapper, wherein the smart contract wrapper is configured to: access a distributed ledger comprising the plurality of IP licensing terms corresponding to the ... IP ([90], “…the exchange of value (e.g., corresponding to the licensing and/or sale of IP assets) between entities that are members of the distributed ledger system 100 is conducted through smart contracts…”; [92], “…member entities may be able to purchase and/or license for use one or more computer programs and/or applications via the distributed ledger system 100 that provide functionality that may use the asset information/data stored in the distributed ledger… receive (e.g., via user interaction with an IUI provided via a user interface of a user computing entity 30) information/data identifying an IP asset portfolio (e.g., an IP asset portfolio owned by a member entity corresponding to the user), identify one or more similar IP asset portfolios (e.g., similar in term age, countries filed, renewal rates, and/or other properties)…”; [95], “…In another example embodiment, only a portion of an employment agreement corresponding to IP rights may be received. In an example embodiment, the assignment agreement may be recorded/stored to the distributed ledger in association with the member identifier corresponding to the member entity and the user identifier corresponding to the user/employee…an effective and/or start date of the assignment agreement; an end date of the assignment agreement; an assignment agreement and/or document reference number; terms and/or conditions of the assignment agreement (possibly as logic statements); and/or the like…”; and further discloses auto transactions ([173])), 
interpret an IP description value ([92], “...In an example embodiment, one or more of the computer programs and/or applications available for purchase and/or licensing for use via the distributed ledger system 100 may be configured to gain added value from asset information/data stored in and/or recorded to the distributed ledger. For example, one computer program and/or application may be configured to receive (e.g., via user interaction with an IUI provided via a user interface of a user computing entity 30) information/data identifying an IP asset portfolio (e.g., an IP asset portfolio owned by a member entity corresponding to the user), identify one or more similar IP asset portfolios (e.g., similar in term age, countries filed, renewal rates, and/or other properties), generate a comparison between the IP asset identified by the user input and the one or more similar IP asset portfolios for a plurality of criteria, and provide the comparison for user consumption via the IUI.”)
and an IP addition request ([99], “…In an example embodiment, the user (e.g., operating the user computing entity 30) may access the IUI via an Internet and/or network portal or through a dedicated application operating on the user computing entity 30. In an example embodiment, the assignment generation interface 600 comprises an IP asset identifier 602 identifying the IP asset the assignment is being generated for, an IP asset title 604 for the IP asset identified by the IP asset identifier 602, a user identifier field 606 configured to receive the user identifier of a user (e.g., an employee) who is an inventor (or that may be an inventor) of the IP asset, an email field 608 (or other communication information/data field) for receiving communication information/data for the use identified by the user identifier…”; [101]-[103], [106], “…the user computing entity 30 may store the IDR, provide the IDR to a node computing entity 200 for recording in the distributed ledger…”; Figures 6-7, showing interfaces for entering additional IP asset information; Figure 8, showing data broadcast to blockchain; ); and 
to add an IP asset to the aggregate stack of IP ([109], “…once a user has submitted a document and/or information/data to be recorded/stored in the distributed ledger of the distributed ledger system 100 (e.g., submitted an IDR and/or corresponding assignment) via the IUI provided by the user computing entity 30, the node computing entity 200 may receive the document and/or information/data to be recorded/stored in the distributed ledger, record/store the document and/or information/data…”; [92], “...In an example embodiment, information/data regarding the one or more similar IP asset portfolios is provided...”, where the collective portfolios are considered aggregate stack) and 
to adjust the royalty stack, in response to the IP description value and the IP addition request ([92], “...In an example embodiment, information/data regarding the one or more similar IP asset portfolios is provided...”, where the portfolio is interpreted as comprising a “stack”; [142], “…a summary of license and/or sale details for the IP assets identified as being similar to the particular IP asset may be used to determine reasonable royalties…”; [166], “...In various embodiments, the one or more commercial terms and/or conditions of the agreement may comprise a sale price, a royalty amount and/or method for determining royalty amount, an upfront payment, terms regarding how the sale price, upfront payment, and/or royalty amount is to be paid, leasing terms, and/or other terms and/or conditions of the agreement. In an example embodiment, the royalty amount may be determined based on one or more indices, commodity derivatives, costs of goods or raw materials, and/or the like. For example, a royalty rate can executably operate as a function of one or more of such dynamic factors and, accordingly, itself float to track market fluctuations. In an example embodiment, one or more of the terms and/or conditions may be provided as logic statements, computer-executable code snippets and/or portions, and/or the like. In an example embodiment, one or more of the terms and/or conditions may be provided as human language statements (e.g., not logic statements or snippets/portions of computer-executable code…”; [169], “…As noted, additional terms and/or conditions panels/portions may be added to the smart contract generation panel/portion 1800 via selection of the add terms and/or conditions element 1814. Some example terms and/or conditions panels/portions that may be added to the smart contract generation panel/portion 1800 (e.g., for generating a smart contract corresponding to a license agreement) comprise a terms of jurisdiction panel/portion 1818, a variable licensing and/or royalty fee panel, a fixed licensing and/or royalty fee panel…”);
 Mackenzie discloses the licenses, smart contract and distributed ledger as noted, and also discloses determining a royalty based upon an added IP, as noted above ([166]-[169]). Myhrvoid discloses a royalty apportionment of the IP stack, as discussed above.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system for IP royalty apportionment as disclosed by Myhrvoid with the modification of deploying smart contracts to execute the process as disclosed by Mackenzie, because such a modification would lessen the time burden of asset management, and increase visibility and accuracy of IP data. (see Mackenzie, [3]-[4]).


With regard to claim 6, Myhrvoid, in view of Mackenzie, disclose the limitations of claim 1 as discussed above, and Myhrvoid further discloses IP licensing terms further comprise an attribute selected from the list of attributes consisting of: usage rights, fields of use, field exclusivity, partial exclusivity, pools, standard terms, technology transfer terms, performance-related rights, further obligations to a user, user selections, limitations,  time frames, and royalty rates.  (Col. 6 lines 28-45, “...For example, if the recipient of the IP asset from the asset provider (e.g., the current licensor) was given very limited rights (for example, a limitation as to field of use for potential sub-licensees for companies engaging in competition with the asset provider)...”).

 With regard to claim 7, Myhrvoid, in view of Mackenzie, disclose the limitations of claim 1 as discussed above, and Mackenzie further discloses a data store having a copy of the distributed ledger stored thereon, and  wherein the aggregate stack of IP further comprises a reference to the data store for one of the plurality of IP assets the IP assets ([177], “...For instance, the distributed ledger may store one or more documents, hashes of one or more documents, document reference numbers and/or links, and/or the like that may be used to verify one or more instances of asset information/data stored in the distributed ledger. For example, the distributed ledger may store one or more executed assignments, hashes of one or more executed assignments, document reference numbers and/or links to one or more executed assignments, and/or the like...”; where the aggregate stack includes IP asset data such as title, asset ID #,etc., input as shown in Figure 18).

 
 Claims 2, 3, 8-11, 13-20,  are rejected under 35 U.S.C. 103 as being unpatentable over Myhrvoid (US Patent 8,538,848) in view of Mackenzie (US Publication 2021/0004923), in further view of Anderson (US Publication 2002/0144255).
With regard to claim 2, Myhrvoid, in view of Mackenzie, disclose the limitations of claim 1 as discussed above.  With regard to the limitations of claim 2, the royalty apportionment wrapper is further structured to update, according to a rule, the apportionment of royalties in response to the adjusted royalty stack, Mackenzie discloses determining royalties for IP assets (see, for example, [166], “...the one or more commercial terms and/or conditions of the agreement may comprise a sale price, a royalty amount and/or method for determining royalty amount, an upfront payment, terms regarding how the sale price, upfront payment, and/or royalty amount is to be paid, leasing terms, and/or other terms and/or conditions of the agreement. In an example embodiment, the royalty amount may be determined based on one or more indices, commodity derivatives, costs of goods or raw materials, and/or the like. For example, a royalty rate can executably operate as a function of one or more of such dynamic factor...”), 
and Mackenzie further discloses adding IP assets and determining royalties according to a rule, as recited by update, according to a rule...royalties in response to the adjusted royalty stack (See [169], “...smart contract generation panel/portion 1800 provided via the IUI for generation of a smart contract corresponding to a license and/or sale agreement... the smart contract generation panel/portion 1800 comprises an add IP asset(s) element 1804 such that a contract corresponding to multiple IP assets may be generated... the smart contract generation panel/portion 1800 comprises... a frequency of payments panel/portion 1816 configured to receive information/data regarding the frequency with which licensing and/or royalty/lease fees are to be paid by the licensee/lessee to the licensor/lessor... Some example terms and/or conditions panels/portions that may be added to the smart contract generation panel/portion 1800 (e.g., for generating a smart contract corresponding to a license agreement) comprise a terms of jurisdiction panel/portion 1818, a variable licensing and/or royalty fee panel, a fixed licensing and/or royalty fee panel...”, and Figure 18, where the ‘adjusted royalty stack is interpreted as the new royalties according to the rules selected for the newly added IP asset(s).)
Myhrvoid further discloses apportionment, as recited by the royalty apportionment wrapper and the apportionment of royalties  in response to the ...royalty stack (Col. 1 line 63-Col. 2 line 9; Col. 2 lines 10-37; Col. 3 lines 1-15, Col 4 lines 33-35).  
However, Myhrvoid and Mackenzie do not specifically disclose update, according to a rule, the apportionment of royalties in response to the adjusted royalty stack; Mackenzie discloses only adding a new IP asset and determining royalty, and Myhrvoid discloses only calculating an apportionment of royalties for an original ‘bundle’.  
However, Anderson discloses update, according to a rule, the apportionment of royalties in response to the adjusted royalty stack ([41], “...the module manager can track the lineage of a module and apportion fees accordingly, as illustrated by the flow diagram of FIG. 5. A first submitter can submit a first version of a module. Downloads of that first module result in fees to the first submitter. A second submitter can download the first module and improve or extend it, then submit the improved second version to the module pool. The module manager can track the relationship between the first version and the second version, and allocate the fees accordingly. For example, the fee for a module can be reduced when a later version is submitted. As another example, later versions can generate reduced fees to the submitters of the parent versions. Consider three versions of a module V1, V2, and V3, submitted by three submitters S1, S2, S3, respectively. V3 derives from V2, which in turn derives from V1. Download of V1 can involve a fee of F1. Download of V2 can involve a fee equal to half of F1 plus F2. Download of V3 can involve a fee equal to one fourth of F1 plus one half of F2 plus F3. Originators can thereby be rewarded for their submissions, with the greatest rewards going to the most recent improvers.”)  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system for IP royalty apportionment as disclosed by Myhrvoid, as modified to deploy smart contracts to execute the process as disclosed by Mackenzie, with the further modification of allowing updates to the IP asset bundle and updating royalty apportionment accordingly, as disclosed by Anderson, because such a modification would accommodate community contributions to product development, which can enhance product success (see Anderson, [2]-[5]). 

With regard to claim 3, Myhrvoid, in view of Mackenzie, in further view of Anderson, disclose the limitations of claim 2 as discussed above. Myhrvoid further discloses apportionment, wherein the rule comprises a fractional contribution based on an attribute (Col. 6 lines 52-58, “...Once the transaction weights of the IP assets participating in a licensed IP bundle have been determined, the revenue can be apportioned according to the BTRAS. The transaction weight of an IP asset (which is most often determined relative to each transaction) indicates a portion of the revenue that will be allocated to (shared among) beneficiaries of revenue generated from that asset...”). Myhrvoid discloses various rules for apportionment, but not specifically any as recited by claim 3.  However, Anderson discloses wherein the rule comprises a fractional contribution based on an attribute selected from the list of attributes consisting of: lines of code contributed, number of effective operations contributed, a value of effective operations contributed, a valuation contribution from a particular IP element into a larger good or service provided under a license or license group, lines of authorship, and a contribution to components of a system related to the aggregate stack of IP ([41], “...the module manager can track the lineage of a module and apportion fees accordingly... A first submitter can submit a first version of a module. Downloads of that first module result in fees to the first submitter. A second submitter can download the first module and improve or extend it, then submit the improved second version to the module pool...”; where the extended version comprises a contribution of an element into a large good provided in the group; see [43] regarding license associated with the pool).

With regard to claim 8, Myhrvoid discloses A method, comprising: apportioning royalties from a plurality of intellectual property (IP) assets comprising an aggregate stack of IP to a plurality of owning entities corresponding to the aggregate stack of IP in response to IP licensing terms corresponding to the plurality of IP assets (Col. 6 lines 52-63; Col. 1 line 63-Col. 2 line 9; Col. 2 lines 10-37; Col. 3 lines 1-15, “…Embodiments described herein provide methods, systems, and business processes for the fair allocation and sharing, among a plurality of potentially heterogeneous entities, of future revenues from intellectual property ("IP") licensing transactions that involve IP assets associated with one or more of the plurality of entities. Example embodiments provide a bundled and tiered revenue allocation scheme ("BTRAS") that can be used to dynamically determine each allocation to a beneficiary based upon the relationships between or among the licensor and beneficiaries, attributes of the licensing transaction, and/or the characteristics of or role played by each respective IP asset in the transaction…”; Col 4 lines 33-35, “…In some embodiments of a BTRAS, different types of beneficiaries are allocated portions of received licensing revenue in tiers--as part of different priority levels of revenue sharing participants. (Note as well that beneficiaries of different types may belong to the same tier, yet receive different allocations.) For example, FIG. 2 shows the 7 different IP assets as belonging to different IP Groups…”); 
interpreting an IP description value (Col. 5 lines 39-55, “...Attributes of the IP asset itself may include such factors as the age of the asset (such as the remaining term in years before a patent expires); litigation history of the asset; and asset specific attributes such as, for patents, geographic coverage of a family of (related) patents, the number of claims in the patent, simplicity or complexity of the claims and/or the extent to which the claims may have been interpreted, such as in a Markman hearing, breadth of potential future coverage of claims (e.g., such as based upon an analysis of open applications, doctrine of equivalence possibilities, file history limitations, quality of the specification), measures of strength or breadth of the claims such as those determined by statistical techniques and comparisons to patent populations, correlations of claims to respective markets, identification of specific instances of anticipated or actual infringement, strength of support, size or typical royalty characteristics of a corresponding market, or a variety of other valuation factors.”)
Myhrvoid does not specifically disclose a distributed ledger.  However, Mackenzie discloses accessing a distributed ledger comprising the plurality of IP assets 
([177], “...For instance, the distributed ledger may store one or more documents, hashes of one or more documents, document reference numbers and/or links, and/or the like that may be used to verify one or more instances of asset information/data stored in the distributed ledger. For example, the distributed ledger may store one or more executed assignments, hashes of one or more executed assignments, document reference numbers and/or links to one or more executed assignments, and/or the like...”; where the aggregate stack includes IP asset data such as title, asset ID #,etc., input as shown in Figure 18), and the corresponding IP licensing terms ([95], “…In an example embodiment, the assignment agreement may be recorded/stored to the distributed ledger in association with the member identifier corresponding to the member entity and the user identifier corresponding to the user/employee…an effective and/or start date of the assignment agreement; an end date of the assignment agreement; an assignment agreement and/or document reference number; terms and/or conditions of the assignment agreement (possibly as logic statements); and/or the like…”; and further discloses auto transactions ([173])), 
interpreting an IP description value ([92], “...In an example embodiment, one or more of the computer programs and/or applications available for purchase and/or licensing for use via the distributed ledger system 100 may be configured to gain added value from asset information/data stored in and/or recorded to the distributed ledger. For example, one computer program and/or application may be configured to receive (e.g., via user interaction with an IUI provided via a user interface of a user computing entity 30) information/data identifying an IP asset portfolio (e.g., an IP asset portfolio owned by a member entity corresponding to the user), identify one or more similar IP asset portfolios (e.g., similar in term age, countries filed, renewal rates, and/or other properties), generate a comparison between the IP asset identified by the user input and the one or more similar IP asset portfolios for a plurality of criteria, and provide the comparison for user consumption via the IUI.”)
and an IP addition request ([99], “…In an example embodiment, the user (e.g., operating the user computing entity 30) may access the IUI via an Internet and/or network portal or through a dedicated application operating on the user computing entity 30. In an example embodiment, the assignment generation interface 600 comprises an IP asset identifier 602 identifying the IP asset the assignment is being generated for, an IP asset title 604 for the IP asset identified by the IP asset identifier 602, a user identifier field 606 configured to receive the user identifier of a user (e.g., an employee) who is an inventor (or that may be an inventor) of the IP asset, an email field 608 (or other communication information/data field) for receiving communication information/data for the use identified by the user identifier…”; [101]-[103], [106], “…the user computing entity 30 may store the IDR, provide the IDR to a node computing entity 200 for recording in the distributed ledger…”; Figures 6-7, showing interfaces for entering additional IP asset information; Figure 8, showing data broadcast to blockchain; ).  
Mackenzie discloses an interface for a user to add an asset to the system and update a royalty in the sense of determining the royalty for that asset ([169], Figure 18), but does not specifically disclose adjusting an apportionment of royalties in response to an IP addition request to an aggregate/plurality/stack.  
However, Anderson discloses adjusting an apportionment of royalties to the plurality of owning entities in response to the IP description value and the IP addition request ([41], “...the module manager can track the lineage of a module and apportion fees accordingly, as illustrated by the flow diagram of FIG. 5. A first submitter can submit a first version of a module. Downloads of that first module result in fees to the first submitter. A second submitter can download the first module and improve or extend it, then submit the improved second version to the module pool. The module manager can track the relationship between the first version and the second version, and allocate the fees accordingly. For example, the fee for a module can be reduced when a later version is submitted. As another example, later versions can generate reduced fees to the submitters of the parent versions. Consider three versions of a module V1, V2, and V3, submitted by three submitters S1, S2, S3, respectively. V3 derives from V2, which in turn derives from V1. Download of V1 can involve a fee of F1. Download of V2 can involve a fee equal to half of F1 plus F2. Download of V3 can involve a fee equal to one fourth of F1 plus one half of F2 plus F3. Originators can thereby be rewarded for their submissions, with the greatest rewards going to the most recent improvers.”; where the versions are collectively interpreted as an aggregate/bundle stack of IP assets).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system for IP royalty apportionment as disclosed by Myhrvoid, as modified to deploy smart contracts to execute the process as disclosed by Mackenzie, with the further modification of allowing updates to the IP asset bundle and updating royalty apportionment accordingly, as disclosed by Anderson, because such a modification would accommodate community contributions to product development, which can enhance product success (see Anderson, [2]-[5]).

With regard to claim 9, Myhrvoid, in view of Mackenzie, in further view of Anderson, disclose the limitations of claim 8 as discussed above. Anderson further discloses updating, according to a rule, the apportionment of royalties in response to an addition of a new IP asset to the aggregate stack of IP or an addition of an owning entity corresponding to at least one of the plurality of IP assets of the aggregate stack of IP ([41], where the allocation of fees and changes thereof as versions/updates are added are interpreted as comprising a rule).


With regard to claim 10, Myhrvoid, in view of Mackenzie, in further view of Anderson, disclose the limitations of claim 9 as discussed above. Anderson further discloses the rule comprises a fractional contribution based on an attribute selected from the list of attributes consisting of: a number of lines of code contributed, a number of effective operations contributed, a value of effective operations contributed, a valuation contribution from a particular IP element into a larger good or service provided under a license or license group, a number of lines of authorship, and a contribution to components of a system related to the aggregate stack of IP ([41], “...Consider three versions of a module V1, V2, and V3, submitted by three submitters S1, S2, S3, respectively. V3 derives from V2, which in turn derives from V1. Download of V1 can involve a fee of F1. Download of V2 can involve a fee equal to half of F1 plus F2. Download of V3 can involve a fee equal to one fourth of F1 plus one half of F2 plus F3...”; where an extended version comprises a contribution of an element into a large good provided in the group; see [43] regarding license associated with the pool).

With regard to claim 11, Myhrvoid, in view of Mackenzie, in further view of Anderson, disclose the limitations of claim 8 as discussed above. Anderson further discloses updating a valuation for at least one of the plurality of IP assets, and updating the apportionment of royalties from the plurality of IP assets in response to the updated valuation for the at least one of the plurality of IP assets ([41], “...The module manager can track the relationship between the first version and the second version, and allocate the fees accordingly. For example, the fee for a module can be reduced when a later version is submitted. As another example, later versions can generate reduced fees to the submitters of the parent versions...Consider three versions of a module V1, V2, and V3, submitted by three submitters S1, S2, S3, respectively. V3 derives from V2, which in turn derives from V1. Download of V1 can involve a fee of F1. Download of V2 can involve a fee equal to half of F1 plus F2. Download of V3 can involve a fee equal to one fourth of F1 plus one half of F2 plus F3...”; see also [42], discussing valuation based on frequency of download and combining this mechanism with the fee updates of [41]).

With regard to claim 13, Myhrvoid, in view of Mackenzie, in further view of Anderson, disclose the limitations of claim 8 as discussed above. Anderson further discloses determining that an owning entity corresponding to at least one of the plurality of IP assets has changed, and updating the apportionment of royalties from the plurality of IP assets in response to the determining that the at least one of the plurality of IP assets has changed ([41], where the additional ‘IP asset’ added to each of the new versions of the module are ‘owned’ by the corresponding submitter of each module version.)

With regard to claim 14, Myhrvoid, in view of Mackenzie, in further view of Anderson, disclose the limitations of claim 13 as discussed above.  Mackenzie further discloses providing a user interface to a new owning entity of the at least one of the plurality of IP assets ([ 169], “FIG. 18 provides an example smart contract generation panel/portion 1800 provided via the IUI for generation of a smart contract corresponding to a license and/or sale agreement, according to an example embodiment. In particular, the smart contract generation panel/portion 1800 is for generation of a license agreement...” and Figure 18); and committing the new owning entity to the IP licensing terms in response to a user input on the user interface ([169], where the use uses the IUI to input asset details and license terms, and [171] and Figure 19, showing ‘I agree’ button for committing to the smart contract comprising the licensing terms).
Mackenzie discloses the user interface for the owning entity to enter data and commit to the licensing terms, as noted above, where the ‘new owner entity’ is interpreted as an owner newly bringing an asset to the system as disclosed by Mackenzie, but Mackenzie does not specifically disclose the asset comprising one where an ownership has changed.  However, Anderson discloses an asset where an ownership has changed ([41], where the modification of the module establishing a new version then changes the ownership of that particular asset).

 With regard to claim 15, Myhrvoid discloses A transaction-enabling system comprising: a plurality of royalty generating elements comprising a royalty stack (Col. 3 lines 44-61, “…FIG. 1 is an example block diagram of IP bundles formed for use in IP licensing transactions from a portfolio of IP assets. In FIG. 1, asset portfolio 100 encompasses a plurality of IP assets from a multitude of different sources--IP asset providers. Example asset portfolio 100 comprises a plurality of patents and/or patent applications, labeled "P.sub.1," "P.sub.2," "P.sub.3," "P.sub.4," "P.sub.5," and "P.sub.6;" a plurality of trademarks "T.sub.1" and "T.sub.2;" and a plurality of trade secrets "TS.sub.1," "TS.sub.2," and "TS.sub.3."…” and Figure 1, where the plurality of patents, trademarks and trade secrets disclosed by Myhrvoid are interpreted as comprising “royalty generating elements” as recited by claim and the IP bundles of Myhrvoid are interpreted as “royalty stacks”),
wherein each of the plurality of royalty generating elements is related to a corresponding one or more of a plurality of intellectual property (IP) assets (Col. 3 lines 44-61, “…FIG. 1 is an example block diagram of IP bundles formed for use in IP licensing transactions from a portfolio of IP assets. In FIG. 1, asset portfolio 100 encompasses a plurality of IP assets from a multitude of different sources--IP asset providers. Example asset portfolio 100 comprises a plurality of patents and/or patent applications…” and Figure 1);
wherein the plurality of IP assets comprises an aggregate stack of IP (Col. 3 lines 44-61 and Figure 1, where the bundles are interpreted as aggregate stacks of IP); 
a royalty apportionment wrapper (Col. 12,  lines 40- Col. 13 line 3, “…The IP Bundle Revenue Allocation System 610 may also include a user interface 613 and a revenue sharing allocation engine 611, which processes IP Bundle licensing fees and determines appropriate allocations for revenue sharing. The components of the IP Bundle Revenue Allocation System 610 preferably execute on CPU 603 and manage the generation and use of fair allocations… In an example embodiment, components of the IP Bundle Revenue Allocation System 610 are implemented using standard programming techniques… revenue sharing allocation engine 611 may be implemented as stored procedures of the IP assets, or methods attached to IP asset "objects,"”, ), 
structured to interpret IP licensing terms corresponding to the plurality of IP assets (Col. 1 line 63-Col. 2 line 5, “…In a transaction involving a transfer of IP assets, the amount, valuation, and other characteristics of consideration to be paid by a licensee (or buyer or other transferee) may be specified in variety of ways…In some instances, the licensed IP rights may include provisions and terms under which the licensee may sublicense the IP asset…”; Col. 4 lines 16-35; Col. 6 lines 52-63);
 and apportion royalties from the plurality of royalty generating elements to a plurality of owning entities corresponding to the aggregate stack of IP in response to the IP licensing terms (Col. 6 lines 52-63; Col. 1 line 63-Col. 2 line 9; Col. 2 lines 10-37; Col. 3 lines 1-15, “…Embodiments described herein provide methods, systems, and business processes for the fair allocation and sharing, among a plurality of potentially heterogeneous entities, of future revenues from intellectual property ("IP") licensing transactions that involve IP assets associated with one or more of the plurality of entities. Example embodiments provide a bundled and tiered revenue allocation scheme ("BTRAS") that can be used to dynamically determine each allocation to a beneficiary based upon the relationships between or among the licensor and beneficiaries, attributes of the licensing transaction, and/or the characteristics of or role played by each respective IP asset in the transaction…”; Col 4 lines 33-35, “…In some embodiments of a BTRAS, different types of beneficiaries are allocated portions of received licensing revenue in tiers--as part of different priority levels of revenue sharing participants. (Note as well that beneficiaries of different types may belong to the same tier, yet receive different allocations.) For example, FIG. 2 shows the 7 different IP assets as belonging to different IP Groups…”).
Myhrvoid discloses the system for enabling royalty apportioned licensing, as discussed above, and further discloses the IP licensing terms comprise an apportionment of royalties among the plurality of owning entities (Col. 1 line 63-Col. 2 line 9; Col. 2 lines 10-37; Col. 3 lines 1-15, “…Embodiments described herein provide methods, systems, and business processes for the fair allocation and sharing, among a plurality of potentially heterogeneous entities, of future revenues from intellectual property ("IP") licensing transactions that involve IP assets associated with one or more of the plurality of entities. Example embodiments provide a bundled and tiered revenue allocation scheme ("BTRAS") that can be used to dynamically determine each allocation to a beneficiary based upon the relationships between or among the licensor and beneficiaries, attributes of the licensing transaction, and/or the characteristics of or role played by each respective IP asset in the transaction…”; Col 4 lines 33-35, “…In some embodiments of a BTRAS, different types of beneficiaries are allocated portions of received licensing revenue in tiers--as part of different priority levels of revenue sharing participants. (Note as well that beneficiaries of different types may belong to the same tier, yet receive different allocations.) For example, FIG. 2 shows the 7 different IP assets as belonging to different IP Groups…”);
the aggregate stack of IP, wherein the IP licensing terms comprise an apportionment of royalties among the plurality of owning entities in the distributed ledger  (Col. 1 line 63-Col. 2 line 9; Col. 2 lines 10-37; Col. 3 lines 1-15, Col 4 lines 33-35),
interpret an IP description value (Col. 5 lines 39-55, “...attributes of the IP asset itself may include such factors as the age of the asset (such as the remaining term in years before a patent expires); litigation history of the asset; and asset specific attributes such as, for patents, geographic coverage of a family of (related) patents, the number of claims in the patent, simplicity or complexity of the claims and/or the extent to which the claims may have been interpreted...”),
and to adjust the royalty stack, in response to the IP description value (Col. 6 lines 1-30, “...The type of beneficiary for which the allocation is being determined may also influence the resultant transaction weight assigned to an IP asset or resultant allocations... Other attributes of beneficiaries may also influence the resultant transaction weight assigned to an IP asset or resultant allocations. For example, for beneficiaries that are investors in the IP asset portfolio or other business of the licensor, the age of the investment (how early the investor provided funds), amount of investment, relative risk undertaken, potential limitations on other activities (for example, opportunity costs) may influence such values.”; Col. 6 lines 52-65, “...Once the transaction weights of the IP assets participating in a licensed IP bundle have been determined, the revenue can be apportioned according to the BTRAS. The transaction weight of an IP asset (which is most often determined relative to each transaction) indicates a portion of the revenue that will be allocated to (shared among) beneficiaries of revenue generated from that asset...”).
Myhrvoid discloses the aggregate stack of IP and corresponding royalty apportionment, as discussed above, but does not specifically disclose a smart contract wrapper configured to perform royalty interpretation and adjustments, or the license terms stored in the distributed ledger.
However, Mackenzie discloses a smart contract wrapper, wherein the smart contract wrapper is configured to: access a distributed ledger comprising the plurality of IP licensing terms corresponding to the ... IP ([90], “…the exchange of value (e.g., corresponding to the licensing and/or sale of IP assets) between entities that are members of the distributed ledger system 100 is conducted through smart contracts…”; [92], “…member entities may be able to purchase and/or license for use one or more computer programs and/or applications via the distributed ledger system 100 that provide functionality that may use the asset information/data stored in the distributed ledger… receive (e.g., via user interaction with an IUI provided via a user interface of a user computing entity 30) information/data identifying an IP asset portfolio (e.g., an IP asset portfolio owned by a member entity corresponding to the user), identify one or more similar IP asset portfolios (e.g., similar in term age, countries filed, renewal rates, and/or other properties)…”; [95], “…In another example embodiment, only a portion of an employment agreement corresponding to IP rights may be received. In an example embodiment, the assignment agreement may be recorded/stored to the distributed ledger in association with the member identifier corresponding to the member entity and the user identifier corresponding to the user/employee…an effective and/or start date of the assignment agreement; an end date of the assignment agreement; an assignment agreement and/or document reference number; terms and/or conditions of the assignment agreement (possibly as logic statements); and/or the like…”; and further discloses auto transactions ([173])), 
interpret an IP description value ([92], “...In an example embodiment, one or more of the computer programs and/or applications available for purchase and/or licensing for use via the distributed ledger system 100 may be configured to gain added value from asset information/data stored in and/or recorded to the distributed ledger. For example, one computer program and/or application may be configured to receive (e.g., via user interaction with an IUI provided via a user interface of a user computing entity 30) information/data identifying an IP asset portfolio (e.g., an IP asset portfolio owned by a member entity corresponding to the user), identify one or more similar IP asset portfolios (e.g., similar in term age, countries filed, renewal rates, and/or other properties), generate a comparison between the IP asset identified by the user input and the one or more similar IP asset portfolios for a plurality of criteria, and provide the comparison for user consumption via the IUI.”)
and an IP addition request ([99], “…In an example embodiment, the user (e.g., operating the user computing entity 30) may access the IUI via an Internet and/or network portal or through a dedicated application operating on the user computing entity 30. In an example embodiment, the assignment generation interface 600 comprises an IP asset identifier 602 identifying the IP asset the assignment is being generated for, an IP asset title 604 for the IP asset identified by the IP asset identifier 602, a user identifier field 606 configured to receive the user identifier of a user (e.g., an employee) who is an inventor (or that may be an inventor) of the IP asset, an email field 608 (or other communication information/data field) for receiving communication information/data for the use identified by the user identifier…”; [101]-[103], [106], “…the user computing entity 30 may store the IDR, provide the IDR to a node computing entity 200 for recording in the distributed ledger…”; Figures 6-7, showing interfaces for entering additional IP asset information; Figure 8, showing data broadcast to blockchain; ); and 
to add an IP asset to the aggregate stack of IP ([109], “…once a user has submitted a document and/or information/data to be recorded/stored in the distributed ledger of the distributed ledger system 100 (e.g., submitted an IDR and/or corresponding assignment) via the IUI provided by the user computing entity 30, the node computing entity 200 may receive the document and/or information/data to be recorded/stored in the distributed ledger, record/store the document and/or information/data…”; [92], “...In an example embodiment, information/data regarding the one or more similar IP asset portfolios is provided...”, where the collective portfolios are considered aggregate stack) and 
to adjust the royalty stack, in response to the IP addition request and the IP description value ([92], “...In an example embodiment, information/data regarding the one or more similar IP asset portfolios is provided...”, where the portfolio is interpreted as comprising a “stack”; [142], “…a summary of license and/or sale details for the IP assets identified as being similar to the particular IP asset may be used to determine reasonable royalties…”; [166], “...In various embodiments, the one or more commercial terms and/or conditions of the agreement may comprise a sale price, a royalty amount and/or method for determining royalty amount, an upfront payment, terms regarding how the sale price, upfront payment, and/or royalty amount is to be paid, leasing terms, and/or other terms and/or conditions of the agreement. In an example embodiment, the royalty amount may be determined based on one or more indices, commodity derivatives, costs of goods or raw materials, and/or the like. For example, a royalty rate can executably operate as a function of one or more of such dynamic factors and, accordingly, itself float to track market fluctuations. In an example embodiment, one or more of the terms and/or conditions may be provided as logic statements, computer-executable code snippets and/or portions, and/or the like. In an example embodiment, one or more of the terms and/or conditions may be provided as human language statements (e.g., not logic statements or snippets/portions of computer-executable code…”; [169], “…As noted, additional terms and/or conditions panels/portions may be added to the smart contract generation panel/portion 1800 via selection of the add terms and/or conditions element 1814. Some example terms and/or conditions panels/portions that may be added to the smart contract generation panel/portion 1800 (e.g., for generating a smart contract corresponding to a license agreement) comprise a terms of jurisdiction panel/portion 1818, a variable licensing and/or royalty fee panel, a fixed licensing and/or royalty fee panel…”);
 wherein the distributed ledger comprises at least one instruction set ([169], “...an add terms and/or conditions element 1814 that may be selected (e.g., clicked, pressed, and/or the like) to select and/or enter one or more additional types of terms and/or conditions to be added to the smart contract, a frequency of payments panel/portion 1816 configured to receive information/data regarding the frequency with which licensing and/or royalty/lease fees are to be paid by the licensee/lessee to the licensor/lessor...”, where the terms of the smart contract comprise instructions regarding fee payment, etc.; [90], smart contract on ledger [117], POA access controlled by instruction set); , and 
wherein an operation on the distributed ledger provides provable access to the instruction set ([91], “...permissioning/access control module 426 of the distributed ledger system 100 may be configured to use the user identifier, member entity identifier, and/or role indicator to determine types and/or instances of asset information/data that a user may access...”; [117], ‘...For example, a status indicator that indicates that the IDR has been released to Law Firm XYZ or that Law Firm XYZ has power-of-attorney may be recorded/stored such that an outside counsel user associated with Law Firm XYZ (e.g., the user profile corresponding to the outside counsel user includes a member identifier corresponding to Law Firm XYZ) may access the IDR and/or information/data corresponding thereto via the distributed ledger. For example, in an example embodiment, the power-of-attorney for an IP asset, an application corresponding to an IP asset, and/or a portfolio of IP assets may be recorded to the distributed ledger system 100, accessed from the distributed ledger system 100, and/or the like. In an example embodiment, the permissioning/access control module 426 may access a power-of-attorney recorded to the distributed ledger to determine if a user (e.g., associated with an entity named in the power-of-attorney) is allowed to access asset information/data corresponding to an IP asset corresponding to the power-of-attorney.” ; where the access control module performs an operation that provides access to the instruction set of the smart contract, and enables verification of POA for an attorney/firm).
Mackenzie discloses the licenses, smart contract and distributed ledger as noted, and also discloses determining a royalty based upon an added IP, as noted above ([166]-[169]). Myhrvoid discloses a royalty apportionment of the aggregate IP stack, as discussed above.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system for IP royalty apportionment as disclosed by Myhrvoid with the modification of deploying smart contracts to execute the process as disclosed by Mackenzie, because such a modification would lessen the time burden of asset management, and increase visibility and accuracy of IP data. (see Mackenzie, [3]-[4]).
Mackenzie discloses adding an IP asset, and Myhrvoid further discloses  an aggregate stack and apportionment, as recited by the royalty apportionment wrapper and the apportionment of royalties  in response to the ...royalty stack (Col. 1 line 63-Col. 2 line 9; Col. 2 lines 10-37; Col. 3 lines 1-15, Col 4 lines 33-35).  However, Myhrvoid and Mackenzie do not specifically disclose to add an IP asset to the aggregate stack of IP, and to adjust the royalty stack, in response to the IP addition request and the IP ...value.  
However, Anderson discloses add an IP asset to the aggregate stack of IP, and to adjust the royalty stack, in response to the IP addition request and the IP ...value ([40], “...the module manager can track the lineage of a module and apportion fees accordingly, as illustrated by the flow diagram of FIG. 5. A first submitter can submit a first version of a module. Downloads of that first module result in fees to the first submitter. A second submitter can download the first module and improve or extend it, then submit the improved second version to the module pool. The module manager can track the relationship between the first version and the second version, and allocate the fees accordingly. For example, the fee for a module can be reduced when a later version is submitted...”; where the added IP asset is the new module version, and the royalty stack is interested as the fees apportioned to each submitter/owner.).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system for IP royalty apportionment as disclosed by Myhrvoid, as modified to deploy smart contracts to execute the process as disclosed by Mackenzie, with the further modification of allowing updates to the IP asset bundle and updating royalty apportionment accordingly, as disclosed by Anderson, because such a modification would accommodate community contributions to product development, which can enhance product success (see Anderson, [2]-[5]).

With regard to claim 16, Myhrvoid, in view of Mackenzie, in further view of Anderson, disclose the limitations of claim 15 as discussed above.  Mackenzie further discloses the at least one instruction set comprises a smart contract term ([169], “...an add terms and/or conditions element 1814 that may be selected (e.g., clicked, pressed, and/or the like) to select and/or enter one or more additional types of terms and/or conditions to be added to the smart contract, a frequency of payments panel/portion 1816 configured to receive information/data regarding the frequency with which licensing and/or royalty/lease fees are to be paid by the licensee/lessee to the licensor/lessor...”, where the terms of the smart contract comprise instructions regarding fee payment, etc.; [90], smart contract on ledger [117], POA access controlled by instruction set).

 With regard to claim 17, Myhrvoid, in view of Mackenzie, in further view of Anderson, disclose the limitations of claim 16 as discussed above.  Mackenzie further discloses the smart contract term comprises at least one feature selected from a list of features consisting of. provable access control ([117], POA access controlled by instruction set); [150], “...the smart contract 424 may cause the node computing entity 200 to determine if an indication of the filing of the renewal of the grant corresponding to the IP asset by the renewal deadline has been received...’), validation of terms ([75]), and tracking of utilization.  

With regard to claim 18, Myhrvoid, in view of Mackenzie, in further view of Anderson, disclose the limitations of claim 8 as discussed above. Mackenzie further discloses the smart contract wrapper is further configured to interpret an IP licensing value corresponding to the IP description value, and to add the IP licensing value to the plurality of IP licensing terms in response to the IP description value and the IP addition request ([169], “...FIG. 18 provides an example smart contract generation panel/portion 1800 provided via the IUI for generation of a smart contract corresponding to a license and/or sale agreement, according to an example embodiment. In particular, the smart contract generation panel/portion 1800 is for generation of a license agreement. The smart contract generation panel/portion 1800 comprises IP asset identifying information/data 1802, such as the IP asset identifier, IP asset title, equipment embodying an IP asset, and/or the like. In an example embodiment, the smart contract generation panel/portion 1800 comprises an add IP asset(s) element 1804 such that a contract corresponding to multiple IP assets may be generated... an add terms and/or conditions element 1814 that may be selected (e.g., clicked, pressed, and/or the like) to select and/or enter one or more additional types of terms and/or conditions to be added to the smart contract, a frequency of payments panel/portion 1816 configured to receive information/data regarding the frequency with which licensing and/or royalty/lease fees are to be paid by the licensee/lessee to the licensor/lessor...”; Figure 18, #1816, where the user/IP owner entering the data can enter the amount and frequency of payment, which is then ‘interpreted’ by the smart contract wrapper providing the IUI; the asset ID is interpreted as comprising the IP description value corresponding to the licensing value entered by the IP owner).

With regard to claim 19, Myhrvoid, in view of Mackenzie, in further view of Anderson, disclose the limitations of claim 15 as discussed above.  Mackenzie further discloses the smart contract wrapper is further configured to associate at least one of the plurality of IP licensing terms to an added IP asset ([169],”... FIG. 18 provides an example smart contract generation panel/portion 1800 provided via the IUI for generation of a smart contract corresponding to a license and/or sale agreement, according to an example embodiment. In particular, the smart contract generation panel/portion 1800 is for generation of a license agreement. The smart contract generation panel/portion 1800 comprises IP asset identifying information/data 1802... an effective date field 1810 configured to receive an effective date of the license, sale and/or lease agreement, an expiration date field 1812 configured to receive an expiration date of the license, sale and/or lease agreement, an add terms and/or conditions element 1814 that may be selected (e.g., clicked, pressed, and/or the like) to select and/or enter one or more additional types of terms and/or conditions to be added to the smart contract...” Figure 18).

  With regard to claim 20, Myhrvoid, in view of Mackenzie, in further view of Anderson, disclose the limitations of claim 19 as discussed above.  Mackenzie further discloses a data store having a copy of at least one of the IP assets stored thereon ([177], “Various embodiments provide for performing due diligence searches via the distributed ledger. In various embodiments, the asset information/data (e.g., disclosure details, filing details, publication details, grant details, legal proceeding details, license/sale agreement details and/or corresponding transaction details, and/or the like) is captured from official documents (e.g., filing receipts, grants, and/or other documents issued by an intellectual property office), provided by trusted sources (e.g., member entities and users associated therewith), and/or verifiable. For instance, the distributed ledger may store one or more documents...”) hashes of one or more documents, document reference numbers and/or links, and/or the like that may be used to verify one or more instances of asset information/data stored in the distributed ledger. For example, the distributed ledger may store one or more executed assignments, hashes of one or more executed assignments, document reference numbers and/or links to one or more executed assignments, and/or the like that may be used to verify the assignment of an IP asset from an assignor to an assignee. In an example embodiment, a due diligence search may be performed via the distributed ledger to provide a complete and verifiable history and/or current status of an IP asset.”)
and wherein the aggregate stack of IP further comprises a reference to the data store for the at least one of the IP assets  ([177], “...For instance, the distributed ledger may store one or more documents, hashes of one or more documents, document reference numbers and/or links, and/or the like that may be used to verify one or more instances of asset information/data stored in the distributed ledger. For example, the distributed ledger may store one or more executed assignments, hashes of one or more executed assignments, document reference numbers and/or links to one or more executed assignments, and/or the like that may be used to verify the assignment of an IP asset from an assignor to an assignee...”; where the reference numbers/links comprise reference to the data store, and the aggregate stack comprises the reference numbers as shown being input in Figure 18).


Claims  4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Myhrvoid (US Patent 8,538,848) in view of Mackenzie (US Publication 2021/0004923), in further view of Anderson (US Publication 2002/0144255), in further view of Henning (US Publication 2012/0323758).
With regard to claim 4, Myhrvoid, in view of Mackenzie, in further view of Anderson, disclose the limitations of claim 2 as discussed above, but do not disclose the further limitations of claim 4.  Henning further discloses the rule includes external data ([48], “...In the "market approach" the value estimate is based on the cost of similar intellectual property. The "market approach" requires the existence of a market for comparable intellectual property and knowledge of the terms of the sale or license of the comparable intellectual property.”, where the market data is interpreted as external to the system). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system for IP royalty apportionment as disclosed by Myhrvoid as modified to employ smart contracts to execute the process as disclosed by Mackenzie, as modified to allow updates to the IP asset bundle and updating royalty apportionment accordingly, as disclosed by Anderson, with the further modification of specific rules based on contribution to valuation as disclosed by Henning, because uniform rules to for determining IP value would enhance monetization efforts and encourage innovation (see Henning, [5]-[6]).

With regard to claim 5, Myhrvoid, in view of Mackenzie, in further view of Anderson,  in further view of Henning, disclose the limitations of claim 4 as discussed above.  Henning further discloses a rule using external data as discussed above for claim 4, and further discloses external data is selected from the list of external data consisting of: a litigation decision, an administrative decision, a change of ownership, an expiration of IP assets, an aging of IP assets, a replacement of an IP asset, a change in a value proposition for member of the IP stack, and a change in status or an IP asset ([92], “...For patents on which database 90 includes information on the expiration date of the patent, the existence of counterpart applications filed in the United States, the existence of foreign counterpart applications and/or patents, and indicia relating to the scope of the claims, proximity of competing intellectual property and other factors which may from time-to-time be pertinent to valuing the patent or transactions involving the patent, such data is inputted from database 90 into apportionment factors 180...”, where the expiration is included in the database).  Myhrvoid discloses a litigation decision rule (Col. 5 lines 56-60, “...The asset's role in the licensing deal may result in an assignment of the asset to a category that indicates whether the asset was highly relevant (such as discussed in detail, or, for example, discussed or asserted and held valid as part of an assertion of infringement)...”).


Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Myhrvoid (US Patent 8,538,848) in view of Mackenzie (US Publication 2021/0004923), in further view of Anderson (US Publication 2002/0144255), in further view of Poltorak (US 2003/0212572).
 With regard to claim 12, Myhrvoid, in view of Mackenzie, in further view of Anderson, disclose the limitations of claim 8 as discussed above. Anderson further discloses determining that at least one of the plurality of IP assets has been updated, and updating the apportionment of royalties from the plurality of IP assets in response to the determining that the at least one of the plurality of IP assets has been updated as discussed above ([41]).  However, Anderson does not specifically disclose that the update to the IP asset comprises the asset expiring.  
However, Poltorak discloses IP asset valuation depending on expiration date ([40], “...patent value estimation process in accordance with the present invention. The process, which can be used to assign a value to a patent or patent portfolio, starts at step 200. At step 201, the variables or assumptions relating to the determination of the patent value are set and provided to the patent valuation system, for example, the system 100 of FIG. 1. The nature of the variables and assumptions made will become apparent from the discussion of the individual steps below...”; [50], “...the applicable period begins with the current year or the year of a proposed transaction, and ends with the year of the patent's expiration, or the estimated year when the value of the patented technology vanishes. Technological obsolescence, changing tastes, and other factors may shorten the useful life of the goods. The average economic life of a new product (before the underlying technology becomes obsolete) is only about five years...for licensing purposes, the patent is enforceable during its entire term, and as long as patent claims can be read on available goods, licensing royalties may be due and the patent may have value beyond the economic life of the underlying technology.”, where the valuation formula will yield a zero value at expiration; therefore, upon expiration, the apportionment updating of Anderson combined with the valuation based on time to expiration, as disclosed by Poltorak, will disclose the recited limitations, “...determining that at least one of the plurality of IP assets has expired, and updating the apportionment of royalties from the plurality of IP assets in response to the determining that the at least one of the plurality of IP assets has expired...”  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system for IP royalty apportionment as disclosed by Myhrvoid, as modified to deploy smart contracts to execute the process as disclosed by Mackenzie, as modified to allow updates to the IP asset bundle and updating royalty apportionment accordingly, as disclosed by Anderson, with the further modification of basing valuation on time-to expiration as disclosed by Poltorak, because such a method would enhance IP license marketability, by building in flexibility to the valuation (see Poltorak, [50], [51]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ramasamy (2019/0303893)
“Blockchain could help musicians make money again”, dated 2017, downloaded from https://hbr.org/2017/06/blockchain-could-help-musicians-make-money-again and attached as a PDF file. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685      

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685